Mr. Justice Thompson delivered the opinion of the court. 6. Intoxicating liquors, § 148*—how guilt or innocence of defendant accused of illegally selling intoxicating liquor determined. The guilt or innocence of one accused of illegally selling intoxicating liquors is to be determined from the nature of the goods sold and not from the name under which they are ordered. 7. Intoxicating liquors, § 75*—what constitutes. A fermented malt liquor called “Temp Brew” held within the Local Option Law (J. & A. ¶ 4,637 et seq.), prohibiting the sale of intoxicating liquors and defining them as including “all distilled, spirituous, vinous, fermented and malt liquors,” though claimed to be nonintoxicating. 8. Criminal law, § 556*—when misconduct of juror harmless error. An assignment of error, on appeal from a conviction for illegally selling intoxicating liquors, that a person supposed to be pushing the prosecution had talked to a juror concerning his duties before he was called into the jury box, where no such occurrence is contained in the record and it is stated in the argument that such juror was excused for cause, held there is no basis for such assignment. 9. Criminal law, § 583*—when assignments of error deemed waived. Assignments of error in a criminal case not argued are deemed waived.